Citation Nr: 1442900	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  02-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for residuals of left brachial plexus injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claim for a rating higher than 20 percent for residuals of a left brachial plexus injury.

The Board notes that the procedural history of this case, which has been described at length in the Board's prior decisions, is a lengthy one, involving multiple actions by the Board.  The case was most recently before the Board in April 2014, at which time the Board remanded the issue of entitlement to a disability rating higher than 20 percent for the residuals of a left brachial plexus injury for further development.  In particular, the Board remanded the matter in April 2014 for a new VA examination and supplemental statement of the case, including clarification of the multiple disability ratings assigned to the Veteran.  Pursuant to that remand, the agency of original jurisdiction (AOJ) provided the Veteran with VA examinations in May 2014 and issued a supplemental statement of the case in July 2014, in which it considered not only the rating assigned for residuals of left brachial plexus injury but also the separate ratings assigned for cervicogenic headaches, degenerative joint disease and degenerative disc disease of the cervical spine, and left upper extremity radiculopathy, all of which have been identified as related to the left brachial plexus injury.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before a Veterans Law Judge in January 2009.  When informed that the Judge was no longer employed by the Board, the Veteran requested a new hearing, which was held by the undersigned Acting Veterans Law Judge at the RO in July 2012.  Transcripts of both hearings have been associated with the Veteran's claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's residuals of left brachial plexus injury are not manifested by loss of deep fascia or muscle substance, soft flabby muscles in the wound area, or muscles that swell and harden abnormally in contraction; the history of the symptomatology is not indicative of a severe injury.  The symptoms the Veteran experiences are all compensated by disability ratings for separately service-connected disorders.


CONCLUSION OF LAW

The criteria for the assignment of a rating greater than 20 percent for the service-connected residuals of left brachial plexus injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.118, Diagnostic Code 5305 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008. The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim. See 38 C.F.R. § 3.159(b)(1).)

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

In this respect, through December 2005 and March 2006 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the December 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2005 and March 2006 notice letters.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the December 2005 and March 2006 notice letters.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records of the Veteran's post-service treatment are of record.  In addition, the Veteran was afforded VA examinations in January 2006, January 2007, April 2007, July 2010, April 2013, September 2013, and May 2014; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claim and testified before the undersigned Acting Veterans Law Judge.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected residuals of left brachial plexus injury are more disabling than reflected by the 20 percent rating currently assigned.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Relevant evidence of record consists of VA examination conducted in January 2006, January 2007, April 2007, July 2010, April 2013, September 2013, and May 2014, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers.  Report of the January 2006 VA examination reflects the Veteran's complaints of pain, cramping, and spasms in his neck that radiated into his left shoulder and upper extremity.  He also complained of headaches and numbness and tingling in his left upper extremity.  The examiner diagnosed the Veteran with chronic left upper extremity peripheral neuropathy and left interscapular pain "most likely related to chronic cervical radiculopathy or left brachial plexus injury."  Similarly, at the January 2007 VA examination, the Veteran complained of headaches and pain and numbness in the left upper extremity.  The examiner diagnosed residuals of cervicogenic headaches and residuals of left brachioplexus injury but did not offer further discussion as to the nature of any such residuals.  

Report of the April 2007 examination reflects the Veteran's complaints of pain in his neck that radiated into his left upper extremity.  The examiner reviewed previous testing that showed neuropathic changes in the left upper extremity and degenerative joint disease in the cervical spine and diagnosed left upper extremity peripheral neuropathy that had resolved as well as cervical spine degenerative joint disease.  The examiner opined that the Veteran had likely incurred a peripheral nerve injury in service that had since "largely resolved" and that his current complaints were possibly related to cervical radiculopathy rather than to any brachial plexus injury.  

Similarly, the July 2010 VA examiner acknowledged the Veteran's complaints of spasm, pain, weakness, numbness, and tingling in the left arm and shoulder, as well as neck pain and headaches, and determined that the Veteran "never had evidence of a left brachial plexopathy but [that] his diagnosis should have been cervical radiculopathy of the left upper extremity."  The examiner diagnosed the Veteran with cervical spine degenerative disc disease, C6 radiculopathy, and cervicogenic headaches.  The examiner stated that what had been identified as dystonia, or muscle spasm, was actually myofascial pain and spasm of the left trapezius muscle, likely a result of the Veteran's cervical spine degenerative disc disease with radiculopathy.  The examiner ultimately concluded that the "fact that [the Veteran's] cervical epidural gives significant relief of all his symptoms is evidence that his problems involving the left upper extremity and posterior shoulder (trapezius) is secondary to his neck.  Therefore, he has no brachial plexus injury.  And no disability associated with Muscle Group V."  In particular, the examiner noted no weakness, impairment of coordination, reflex asymmetry, or sensory loss in the left arm and concluded that the Veteran's left arm disability causes "mild to moderate overall dysfunction." 

The Veteran underwent additional VA examination in April 2013.  The report of that examination again noted no objective evidence of radiculopathy, muscle injury, or shoulder disability.  Indeed, the April 2013 VA examiner indicated no objective evidence of bilateral upper extremity peripheral neuropathy or brachial plexopathy by way of record review, history, or examination.  The examiner acknowledged the Veteran's symptoms of numbness and tingling in the left hand as well as pain in the neck and left shoulder and diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the cervical spine but noted that there was no objective evidence of radiculopathy.  The examiner found that the pain in his left upper extremity was likely "referred" from his neck disorder and that his headaches were "part and parcel" of the neck disorder.  The examiner found that the diagnosis of a brachial plexus disorder was erroneous.  The Veteran also underwent VA examination in September 2013, at which time he was diagnosed with degenerative joint disease and degenerative disc disease of the cervical spine and cervicogenic headaches as well as left upper radiculopathy that had "resolved [with] no objective evidence of residuals."  No findings of any brachial plexus injury or any other muscle injury was noted at the time.

Pursuant to the Board's April 2014 remand, the Veteran was again provided VA examinations in May 2014.  Report of those examinations reflects that the Veteran was diagnosed with cervicogenic headaches, degenerative joint disease and degenerative disc disease in the cervical spine, left carpal tunnel syndrome, and radiculopathy of the left upper extremity.  The examiners acknowledged the Veteran's complaints of headaches along with tingling, numbness, and pain in his left upper extremity and pain in his neck.  However, the neurological examiner specifically found that there was "no objective evidence of left brachial plexus injury" on examination and that "any such previous classification was erroneous."

Treatment records reflect that the Veteran has received ongoing treatment for his complaints of neck pain as well as pain, numbness, and tingling in his left upper extremity.  He was diagnosed with cervicogenic headaches and chronic cervical radiculopathy in October 2005 and with myofascial pain syndrome in August 2005.  An MRI study conducted in December 2005 showed degenerative arthritis, spondylosis, spinal stenosis, and neural foraminal impingement at C4-5 and C5-6.  In an August 2006 letter, the Veteran's private treating neurologist noted that the Veteran's headaches were triggered by his neck pain and pointed out the Veteran's symptoms of pain in his neck, left shoulder, and left arm.  In a second letter, dated in February 2008, the treating neurologist stated that he had never assigned a diagnosis of brachial plexus injury and that the Veteran's proper diagnoses were cervical spondylosis, cervical myofascial pain, and cervicogenic headaches.  EMG study conducted in June 2008 found neuropathy of the median and ulnar nerves as well as cervical radiculopathy.  Later treatment records document the Veteran's diagnosis of degenerative joint disease and degenerative disc disease in the cervical spine, as well as cervical spondylosis and headaches, that was treated with regular epidural injections.  

The Veteran is service connected for residuals of a left brachial plexus injury, which has been assigned a 20 percent disability evaluation under Diagnostic Code 5305.  Under Diagnostic Code 5305, a 20 disability evaluation is assigned for moderately severe impairment of the non-dominant flexor muscles of the elbow, biceps, brachialis, or brachioradialis, and a 30 percent evaluation, the maximum allowed, is assigned for severe impairment.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2013).

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe. 38 C.F.R. § 4.56(d) (2013).  Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

Upon review of the above evidence, the Board finds that an increased rating of 30 percent under Diagnostic Code 5305 is not warranted for the Veteran's residuals of left brachial plexus injury under the circumstances of this case, as the objective evidence of record does not show that the Veteran has demonstrated severe muscle injury of the flexor muscles of the elbow.  In fact, competent and probative medical evidence of record, to include VA examination reports dated in July 2010, April 2013, and May 2014, consistently shows that the Veteran does not now and has not ever experienced a muscle injury to the brachial plexus.  Rather, the July 2010, April 2013, and May 2014 VA examiners have concluded that the Veteran's symptoms are all accounted for by various other, separate diagnoses.

In order to warrant a higher rating under the provisions for evaluating muscle injuries, the medical evidence would have to show that his level of disability is severe.  In particular, in accordance with 38 C.F.R. § 4.56, the medical evidence would have to show the following, or history and disability tantamount to the following, in order for a 30 percent rating to be assigned: ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Here, however, as noted above, the Veteran has been found not to have sustained any injury to the brachial plexus; to the contrary, his symptoms have all been attributed to cervical radiculopathy caused by degenerative disc disease and degenerative joint disease of the cervical spine, which has also caused cervicogenic headaches.  All these disorders have been separately service connected, and all the Veteran's symptoms are explained by these diagnoses, as found by the July 2010, April 2013, and May 2014 VA examiners.  There is simply no evidence of record to suggest "severe" disability of muscles, which normally is indicated by prolonged hospitalization and is associated with through-and-through or deep penetrating wound due to high velocity missile or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56.  There is no suggestion that he experienced a through-and-through wound, prolonged infection, sloughing of soft parts, bone, artery, or nerve involvement, or other difficulties typically associated with "severe" disability.

The Board additionally notes that the Court has held, in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that a Veteran's disabilities can be rated separately unless they constitute the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14 (2013).  In that connection, the Board has considered whether the Veteran is entitled to separate compensable ratings for any manifestations of his service-connected residuals of left brachial plexus injury.  Here, however, the Board notes that the Veteran has been awarded separate ratings for cervicogenic headaches, degenerative joint disease and degenerative disc disease of the cervical spine, and left upper extremity radiculopathy.  As noted above, the Veteran's symptoms have all been attributed to these separately service-connected disorders by the July 2010, April 2013, and May 2014 VA examiners.  Thus, to award additional separate disability ratings-or, indeed, a higher rating for residuals of left brachial plexus injury-would be pyramiding, which is prohibited under 38 C.F.R. § 4.14.  See Esteban, supra.

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2013).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's residuals of left brachial plexus injury has reflected so exceptional or unusual a disability picture as to warrant consideration of the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  In that connection, the Board finds that the symptoms of the Veteran's disability have been accurately reflected and contemplated by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   

For all the foregoing reasons, the Board finds that the Veteran's service-connected residuals of left brachial plexus injury warrants no more than the 20 percent already assigned.  This is so for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 5305 (2013).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating higher than 20 percent for residuals of left brachial plexus injury is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


